Exhibit 4.17 SECOND AMENDMENT TO THE PURCHASE AGREEMENT dated November 12th, 2009 AMONG: COPERNIC INC., a corporation duly incorporated under the laws of Ontario, having its head office at 66 Wellington Street West, Suite 4200, Toronto, Ontario, M5K 1N6, herein acting and represented by Marc Ferland, its President and Chief Executive Officer, duly authorized for the purposes hereof as he so declares; (the “Seller”) AND: EMPRESARIO INC., a corporation duly incorporated, under the laws of the State of Illinois, having its head office at 216 S. Jefferson, Suite 304, Chicago, Illinois, USA, 60661, herein acting and represented by Omar Solis, its President, duly authorized for the purposes hereof as he so declares; (the “Purchaser”) AND: OMAR SOLIS, residing at 216 S. Jefferson, Suite 304, Chicago, Illinois, USA, 60661; (the “Guarantor”) (the Seller, the Guarantor and the Purchaser are referred individually as to as “Party” and collectively as “Parties”.) WHEREAS the Seller and the Purchaser entered into an asset purchase agreement (the “Purchase Agreement”) dated May 14, 2009, pursuant to which the Purchaser agreed to purchase and the Seller agreed to sell the Purchased Assets, subject to the terms and conditions set forth in the Purchase Agreement; WHEREAS the Parties amended the Purchase Agreement by way of amendment on June 30, 2009, (the “First Amendment”). WHEREAS the Parties wish to further amend the Purchase Agreement in accordance with the terms herein provided and in conformity with Section 1.7 of the Purchase Agreement which states that the Purchase Agreement may be amended, modified or supplemented only by a written agreement signed by all Parties; NOW THEREFORE, in consideration of the premises and mutual agreements herein contained, and for other good and valuable consideration the receipt and sufficiency of which are acknowledged by each Party, the Parties hereto agree as follows: ARTICLE 1 INTERPRETATION The capitalized words and expressions used in this Agreement shall have the meaning ascribed thereto in the Purchase Agreement unless otherwise provided herein. All deletions, annulments, replacements, additions and other amendments to or from the Purchase Agreement contemplated hereby shall be effective as of and from the date hereof. - 2 - ARTICLE 2
